Case 1:17-cv-01160-MAD-DEP Document 63 Filed 12/20/18 Page 1 of 2

UNITED STATES DISTRICT COURT
NORS@WYTHERN DISTRICT OF NEW YORK

JOHNNY W. CROSBY, JR. ,
Plaintiff,

STIPULATION OF DISMISSAL
-against- 1:17-CV-01160 MAD/DEP

McDONALD'S OF GUILDERLAND, LLC,
MICHELL WOLF LLC, and "FRAN" (last
name unknown),

Defendants.

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
attorneys of record for all the parties to the above-entitled action, that whereas no party
hereto is an infant or incompetent person for whom a committee has been appointed and
no person not a party has an interest in the subject matter of the action, the above-entitled
action, be and the same hereby is dismissed by the plaintiffs pursuant to Federal Rules of
Civil Procedure 41(a)(1)(A)(ii), with prejudice and on the merits, and without costs to either

party as against the other. This Stipulation may be filed without further notice with the

 

 

 

Clerk of the Court.
f ir
DATED: aficlis DATED: 12 L3/ 13
KARPF, KARPF & CERUTTI, P.C. CARTER, CONBOY, CASE, BLACKMORE,
/ 7 iy MALONEY & LAIRD, P.C.
fn ay :
Me [ote OV heteu donee
By: ADAM LEASE By: MICHAEL J. MURPHY \}
Bar Roll Noss) 9°? Bar Roll No. 102244
Attorneys for Plaintiffs — Attorneys for Defendants, Michell Wolf, LLC
3331 Street Road 20 Corporate Woods Boulevard
Two Greenwood Square, Suite 128 Albany, NY 12211-2396
Bensalem, PA 19020 E-Mail: Mmurphy@carterconboy.com

E-Mail: alease@karpf-law.com
Case 1:17-cv-01160-MAD-DEP Document 63

 

MAYNARD, O’CONNOR, SMITH &
CATALINOTTO, LLP

 

 

By: ANDREA P. DEMERS
Bar Roll No. 4/4.554
Attorneys for Defendants, McDonald’s

of Guilderland and Fran DeLeon

6 Tower Place

Albany, NY 12203

E-Mail: demers@maynardoconnorlaw.com

Filed 12/20/18

Page 2 of 2
